DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (“AIA ”).
Final Office Action
This Final Office Action replies to Applicants’ “RESPONSE TO OFFICE ACTION” filed December 16, 2021 (“Amendment”) responsive to the Non-Final Office Action of September 23, 2021 (“NFOA”). 
Status of Claims
In the Amendment, claims 1, 3, 8, 10, 14, 16, are currently amended, with claims 2, 4-7, 11, 15 & 17-20 being previously presented. Examiner also appreciates Applicants adopting the suggestions for claims 1, 8 & 14 provided in the NFOA. Accordingly, claims 1-20 are pending and have been examined. The rejections to the claims and response to Applicants’ arguments are set forth below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: 
Step 2A, Prong One: The Examiner has identified independent credit-based claim settlement implementing “method” claim 1 as the claim that represented the claimed invention for analysis, and is similar to independent claims 8 & 14. The claims thus recite a method for implementing a credit-based claim settlement, which is considered a judicial exception because it falls under the category of certain methods of organizing human activity, such as: “receiving…a claim settlement request from a user…; in response to receiving the claim settlement request, determining…credit information of the user; when the credit information of the user satisfies a credit constraint condition, prompting…the user to upload images of claim settlement materials from the user…instructing the user to perform an action on the claim settlement materials including shaking the claim settlement materials, capturing images of the user shaking the claim settlement materials by the user…and uploading the images of the claim settlement materials; detecting…whether uploading the images of claim settlement materials is performed by uploading a photograph of the claim settlement materials taken in real time from the user…based on the uploaded images of the claim settlement materials and the captured images of the user shaking the claim settlement materials; in response to detecting that uploading the images of claim settlement materials is performed by uploading a photograph taken in real time…, determining…whether the claim settlement materials are authentic; and in response to determining that the claim settlement materials are authentic, determining…a claim settlement amount based on the claim settlement materials using an artificial intelligence technology, an Optical Character Recognition technology, or a combination thereof”, which are also commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). As a result, the claims are a human being settling a credit-based claim by examining whether claim settlement materials provided by a user are authentic and determining a claim settlement amount based on the examined claim settlement materials. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, independent claims 1, 8 & 14 each recite an abstract idea. The judicial exception of certain methods of organizing human activity is also not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as analyzed below.
Step 2A, Prong Two: This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), and (3) generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). In particular, the claim only recites the additional elements of a server, interacting with a user terminal (of a user), and a living body detection technology, as well as an artificial intelligence technology, an Optical Character Recognition technology, or a combination thereof (of the artificial intelligence and Optical Character Recognition technology), to perform all the steps. A plain reading of FIGS. 3-4 as well as their associated descriptions in e.g., paragraphs [0083]-[0115] of Applicants’ Specification reveals that the above listed components can be general-purpose, generic or commercially available computing elements or devices programmed to perform the See, e.g., Apps. Spec., para. [0098] (“Systems, apparatuses, modules, or units described in the above-described embodiments may be implemented by computer chips or physical entities, or by products with certain functions. A typical implementation device may include a computer, and a specific form of the computer may be a personal computer, a laptop computer, a cellular phone, a camera phone, a smart phone, a personal digital assistant, a media player, a navigation device, an email sending and receiving device, a game console, a tablet computer, a wearable device, or a combination of any of these devices.”). Hence, the server, the user terminal and the living body detection technology are also recited at a high-level of generality, e.g., as generic technical architectures, servers, terminals, and detection technologies or sensor devices performing (or having program instructions stored thereon performing) generic computer functions such that they amount to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception. Thus, in the claim, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. This is because the claim does not effect (an) improvement(s) to the functioning of a computer (system) itself, or to any other technology or technical field (see MPEP 2106.05(a)); the claim is not applied or used to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda Memo, https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF, June 7, 2018); the claim is not applied with or used by a particular machine (see MPEP 2106.05(b)); the claim does not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); and the claim is not applied or used in some other meaningful way beyond generally linking its use to a particular technological environment (see MPEP Parker v. Flook, 437 U.S. 584, 586 (1978), the abstract idea of a mathematical formula used to calculate an updated value for an alarm limit was applied or generally linked to the catalytic chemical conversion of hydrocarbons in the petrochemical and oil-refining fields), such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and the Vanda Memo). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Furthermore, in addition to the server, the user terminal, the living body detection technology, the artificial intelligence technology, and the Optical Character Recognition technology of independent claim 1, independent claims 8 & 14 further contain the additional generic computing elements of: a non-transitory computer-readable storage medium (claim 8), a memory (claims 8 & 14), at least one processor (claims 8 & 14), and a credit-based claim settlement implementing device (claim 14).
Step 2B: Thus, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the server (claim 1), the user terminal (claims 1, 8 & 14), the living body detection technology (claims 1, 8 & 14), the artificial intelligence technology (claims 1, 8 & 14), the Optical Character Recognition technology (claims 1, 8 & 14), the non-transitory computer-readable storage medium (claim 8), the memory (claims 8 & 14), the at least one processor (claims 8 & 14), and the credit-based claim settlement implementing device (claim 14) recited in the claims or used to perform the steps listed in the claims amount to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when independent claim 1 is not patent eligible, nor are independent claims 8 & 14 based on similar reasoning and rationale.
Dependent claims 2-7, 9-13 & 15-20 when analyzed as a whole, are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. For instance:
In claims 2, 9 & 15, the limitations of “The method according to claim 1, wherein the determining, by the server, credit information of the user comprises: authenticating an identity of the user; and in response to the identity of the user being authenticated, determining the credit information of the user” (claim 2), “The non-transitory computer-readable storage medium according to claim 8, wherein the operations further comprise: authenticating an identity of the user; and in response to the identity of the user being authenticated, determining the credit information of the user” (claim 9), and “The device according to claim 14, wherein the operations further comprise: authenticating an identity of the user; and in response to the identity of the user being authenticated, determining the credit information of the user” (claim 15), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., authenticating and determining steps) in a method for implementing credit-based claim settlement.
In claims 3, 10 & 16, the limitations of “The method according to claim 1, wherein when the claim settlement materials include a payment invoice, the determining, by the server, whether claim 3), “The non-transitory computer-readable storage medium according to claim 9, wherein the operations further comprise: when the claim settlement materials comprise a payment invoice, identifying invoice information of the payment invoice using the artificial intelligence technology; and determining whether the payment invoice is authentic according to the invoice information” (claim 10), and “The device according to claim 15, wherein the operations further comprise: when the claim settlement materials comprise a payment invoice, identifying invoice information of the payment invoice using the artificial intelligence technology; and determining whether the payment invoice is authentic according to the invoice information” (claim 16), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe the additional generic computing component of the artificial intelligence technology, and further describe the claim settlement materials as including a payment invoice and the determining of whether the claim settlement is authentic as comprising further steps performed (e.g., identifying and determining steps) in a method for implementing credit-based claim settlement.
In claims 4, 11 & 17, the limitations of “The method according to claim 1, further comprising: when the claim settlement amount does not exceed a self-service claim settlement limit, initiating, by the server, transfer of funds in the claim settlement amount to the user” (claim 4), “The non-transitory computer-readable storage medium according to claim 8, wherein the operations further comprise: when the claim settlement amount does not exceed a self-service claim settlement limit, initiating transfer of funds in the claim settlement amount to the user” claim 11), and “The device according to claim 14, wherein the operations further comprise: when the claim settlement amount does not exceed a self-service claim settlement limit, initiating transfer of funds in the claim settlement amount to the user” (claim 17), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., initiating steps) in a method for implementing credit-based claim settlement.
In claims 5, 12 & 18, the limitations of “The method according to claim 1, further comprising: negatively updating, by the server, the credit information of the user if the claim settlement materials are determined unauthentic” (claim 5), “The non-transitory computer-readable storage medium according to claim 8, wherein the operations further comprise: negatively updating the credit information of the user if the claim settlement materials are determined unauthentic” (claim 12), and “The device according to claim 14, wherein the operations further comprise: negatively updating the credit information of the user if the claim settlement materials are determined unauthentic” (claim 18), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., negatively updating steps) in a method for implementing credit-based claim settlement.
In claims 6, 13 & 19, the limitations of “The method according to claim 1, wherein the prompting, by the server, the user to upload images of claim settlement materials from the user terminal comprises: sending the user a message for uploading the images of claim settlement materials; receiving a confirmation of the message from the user; and acquiring the images of claim settlement materials obtained with a camera of the user terminal” (claim 6), “The non-claim 13), and “The device according to claim 14, wherein the operations further comprise: sending the user a message for uploading the images of claim settlement materials; receiving a confirmation of the message from the user; and acquiring the images of claim settlement materials obtained with a camera of the user terminal” (claim 19), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the prompting of the user to upload images of claim settlement materials from the user terminal as comprising further steps and generally describing further steps performed (e.g., sending, receiving and acquiring steps) in a method for implementing credit-based claim settlement.
In claims 7 & 20, the limitations of “The method according to claim 1, wherein the determining, by the server, credit information of the user comprises: determining the credit information of the user according to at least asset information, claim settlement frequencies, or a credit history of the user” (claim 7), and “The device according to claim 14, wherein the operations further comprise: determining the credit information of the user according to at least asset information, claim settlement frequencies, or a credit history of the user.” (claim 20
Therefore, the dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  In addition, the dependent claims do not include additional elements that integrate into a practical application or are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each element is taken alone. Thus, the claims as a whole do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims are also not patent eligible, and as a result, claims 1-20 are not eligible subject matter under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-9, 11-15 & 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Imrey et al., U.S. Pat. Pub. 2011/0178902 A1 (“Imrey”) in view of Singfield, U.S. Pat. Pub. 2005/0097046 A1 (“Singfield”) and further in view of Seeger et al., U.S. Pat. Pub. 2003/0165276 (“Seeger”).
As to claim 1, Imrey teaches, suggests and discloses a “credit-based claim settlement implementing method” (see, e.g., Imrey, Abstract (“system and method for the online settling of a transaction is provided…having a rules based engine including rules established on behalf of a party to the transaction, such as a creditor”) “comprising:”
“receiving, by a server, a claim settlement request from a user terminal of a user.” See, e.g., Imrey, Abstract, para. [0026] (“The system includes a server having a rule based engine…The rules based engine is configured to process data and present a transaction settlement offer set comprising a plurality of selectable offers to the user based on at least one decision made by the rules based engine. The server is further configured to receive a lump sum payment proposal from the user [receiving a claim settlement request from a user]”); FIG. 1, para. [0071] (“server 102”); paras. [0171], a user terminal of a user that is used to send the lump sum payment proposal or claim settlement request); [0193] (providing list of a user terminal of a user, e.g., “the user may employ a personal digital assistant (PDA) [e.g., RIM Blackberry device], smartphone, wireless telephone or other telephone, smart phone, tablet computing device, handheld PC, or digital camera configured to receive and transmit data or other receiving/transmitting hardware able to provide the functionality detailed herein”); [0154] (“If the transaction is approved, payment partner server 114 [e.g., alternate user terminal of a user] provides a settlement request at point 6 to a bin account provider or merchant account provider, and an indication of money deposited is made by the provider 702.”); [0198] (“An alternate example is a settlement of an insurance claim. In the present system 100, the user may be an individual or entity having a claim or rights to a claim, or appropriate representative, called here the claimant. The user/claimant may log into the server 102 [with the above described devices, which are the user terminal of the user]…Based on the information available, as well as any history of claims paid for similar claims typically available in account/transaction database 118, the server may prepare a set of insurance settlement offers according to rules established by the insurer…According to the rules presented by the insurer, the claimant may be entitled to accept the settlement or may provide alternate terms [receiving a claim settlement request from a user terminal of a user].”).
“in response to receiving the claim settlement request, determining, by the server, credit information of the user”. See, e.g., Imrey, paras [0088] (“Decision engine 206 may compute, calculate and generate multiple settlement offers for the debtor based on information received from the individual's credit report, including, for example, the debtor's ability to pay and the debtor's bank and credit card account history…Information may include [e.g.] previous information obtained about a particular debtor either from a credit bureau or otherwise, such as payment history, credit score, bankruptcies, delinquent payments, and so forth, as well as identifying information.”).
“when the credit information of the user satisfies a credit constraint condition,…”. See, e.g., Imrey, paras. [0101] (“Decision engine 206 is therefore typically a rules-based engine that uses rules previously defined, for example, by the administrator of server 102 or another entity having a business or other relationship to server 102. The rules used by engine 206 may therefore also include information defined by creditors in creditor decision criteria 212”); [0102] (“Thus the overall functionality of decision engine is to interact with the debtor [or user] via debtor interface 222, and once the debtor is authenticated, obtain the parsed credit information for the user and any information about the debtor from the account/transaction database 118. Based on the specific debt owed, the decision engine uses dictionary 214, schemas 216, and creditor decision criteria 212 to prepare a set of offers to the debtor, the set including at least one offer.”); [0103] (“The rules used to generate the set of offers by decision engine 206 therefore may include, for example, a large number of various mathematical, logical, or other functions that use data associated with the debtor as operands. Data could include debtor information provided by a creditor such as, for example, size of the debt, the date the debt was created, and the last payment date. Other information used by these functions and other rules may include data obtained from a credit report obtained for a debtor such as, for example, the debtor's current credit score.”); [0104]-[0106] (further describing dictionaries 214 and schemas 216); [0107] (“Guidelines may be defined requirements that a debtor's profile must meet in order for a certain offer or set of offers to be made [e.g. via] predefined mathematical functions. For example, a certain offer may require that a debtor live in a particular state and the offer may be generated based on a mathematical formula that uses, for example, the size of the debt and the number of days since the last payment. The offer variables may include adjustments to basic default values where such adjustments are governed by a rule. For example, where an offer variable sets a value (e.g., "Expiration (days)=25"), a rule such as, for example, "If Accrued Interest>=1000 then Value(Expiration (days))=37", can be used to create an adjustment of the initial value of 25 if the defined condition is satisfied by the data corresponding to the debtor. These rules may be housed in the dictionary 214, but are more typically included as part of creditor decision criteria 212 or schemas 216 and may be located in other positions within the server 102.”).
“…determining, by the server, a claim settlement amount…”. See, e.g., Imrey, paras. [0021] (“Rules of thumb are used for settlement amounts”); [0111] (“Settlement offers will vary by debtor…[and] may include a discounted lump sum immediate payment and a monthly payment amount financed at a stated interest rate.”); [0120] (“a creditor/credit agency can receive a report, either on demand or periodically, of the amount of a debt pool settled, the terms of settlement including payments received, the form in which they were received, and future payments to be received on particular dates.”); [0123] (“As a further example, portfolio manager 220 may group debts by sub-portfolios for sale based on a predetermined set of criteria (e.g., established by a creditor). In this manner, portfolios may be sold or transferred between entities or OrgUnits if they fit predetermined criteria. Such an arrangement may include credit agency A providing a rule that it would be willing to take on a debt portfolio from a creditor (not another credit the amount due in the entire portfolio is between $1 million and $5 million”); [0129] (“Negotiation enables the user to set terms according to his or her desires, and thus makes available to the debtor various appropriate fields, such as in an HTML web page having data entry fields, for data such as amount user/debtor is willing to pay now, amount per month user/debtor is willing to pay per month over the next 12 months, 24 months, etc., interest rate desired, term desired for repayment, and so forth. Terms offered should be consistent. As an example, the user may be willing to pay a certain amount over a number of months and may wish to make an arrangement that accomplishes this goal. If the two offers initially made are to pay $500 per month over 12 months and $275 per month over 24 months, the debtor may consider these offers difficult or impossible but may be willing to pay $150 per month for a number of months. The user may then enter the amount he is willing to pay and request or specify the term for payments. Alternately, if one initial offer is to settle the debt for 20% of the amount outstanding to be paid immediately and financing the remaining 80% over three years at 8% interest per annum”); [0162] (“FIG. 12 presents a general set of settlement terms for a particular creditor or credit agency. Screen 1201 includes…different levels of rules, such as a 87 percent settlement and a 90 percent settlement…guidelines include rules wherein if the current debt balance to the creditor is greater than or equal to $500.00, the amount can be paid off at 97 percent over 30 days. If the accrued interest is greater than or equal to $1000.00. If the charge off amount is greater than or equal to $5000.00 then the value offered is 80 percent.”); [0164] (“reporting collection statistics [determined] for a debt portfolio [include]… the total debt amount, number of accounts that have settled, percentage of accounts settled, amount of debt settled, percentage of all debt settled, resolution amount, percentage of total debt settled, percentage of settled debt settled, total collected, and percentage of transaction resolution amount”); [0176] (“As described above, the user may be presented with a transaction settlement offer set including one or more transaction settlement propositions…In such a situation, the user may desire to pay a lump sum immediately and finance the remaining amount. If permitted or desired by the creditor, a field may be presented to the user such as in an HTML web page having a data entry field, wherein the user may enter a lump sum payment in the data entry field, the lump sum payment to be paid at the present time representing at least a portion but no more than all of the current amount owed.”); [0177]-[0180] (more disclosure of the lump sum payment procedure for settlements); [0182]-[0186], [0189], [0195]-[0196] (fixed amount payment procedure for settlements, repayment amounts for settlement).
However, Imrey does not specifically or expressly disclose when the credit information of the user satisfies a credit constraint condition, when the credit information of the user satisfies a credit constraint condition, “prompting, by the server, the user to upload images of claim settlement materials from the user terminal, instructing the user to perform an action on the claim settlement materials including shaking the claim settlement materials, capturing images of the user shaking the claim settlement materials by the user terminal, and uploading the images of the claim settlement materials”, “detecting, by the server, whether uploading the images of claim settlement materials is performed by uploading a photograph of the claim settlement materials taken in real time from the user terminal based on the uploaded images of the claim settlement materials and the captured images of the user shaking the claim settlement materials”, “in response to detecting that uploading the images of claim settlement materials is performed by uploading a photograph taken in real time from the user terminal, determining, by the server, whether the claim settlement materials are authentic” and “in response to determining that the claim settlement materials are authentic,” determining, by the server, a claim settlement amount based on the claim settlement materials “using an artificial intelligence technology, an Optical Character Recognition technology, or a combination thereof” as recited by claim 1. 
Singfield cures this deficiency because it discloses all of the above, namely:
“…prompting, by the server, the user to upload images of claim settlement materials from the user terminal”. See, e.g., Singfield, paras. [0026] (“log in prompt which allows access to their online account where the check information is then verified by the user/depositor (check amount, check date, check routing number, checking account number, bank on check)”); [0051] (“According to the invention, a unique wireless electronic check cashing and depositing scanner is used to scan and deliver endorsed check images to be wirelessly transmitted to a computer network that is linked to the OMS for processing…The check image, once recognized, is submitted into verifying system, which is accepted, validated, and processed through the bank, data is sent through a secure site and system that receives, recognizes, delivers, receives verification of data and initiates deposit confirmation and approval.”).
“instructing the user to perform an action on the claim settlement materials…capturing images of the user shaking the claim settlement materials by the user terminal, and uploading the images of the claim settlement materials”. See, e.g., Singfield, para. [0004] (“The present invention generally relates to a method and apparatus for Wirelessly depositing paper checks that are deposited from home computer, desktop office computer, mobile device that is Internet capable, laptop computer, Internet capable pda (personal digital assistant), and/or any other working device that allows one is wirelessly scanned and delivered through the Wireless Check (deposit) Scanning Machine--where the endorsed check image is captured, and wirelessly transmitted to a wireless computer network, that is linked and delivered to the online account management system (OMS), which acts as a virtual teller by receiving and confirming the check image data on the user's/depositor's account (i.e. routing number, checking account number on the endorsed check image, dollar amount of the check, date of the check, check owner's name, and bank name, etc.)… The check (once wirelessly delivered to the system) controlled for deposit in the online account management system converts the check image into an electronic banking transaction (appearing as an electronic banking funds transaction--for expedited processing and wiring of check deposit funds made available in user/depositor checking account)”); claim 1 (“A web-based Online account cash Management computer application System (also known and referred to as OMS virtual/live teller) is used to wirelessly Scan, Verify, Capture and (wirelessly) Transmit the image of an (front and back) endorsed check (and/or money order) image to deliver to a wireless computer network (using WEDS), that is linked and delivered to a web-based computer application software controller system program for processing (which is the OMS)--which acts as virtual teller…confirms the transaction request (through the OMS), by confirming endorsed check image data for online check deposit(s)…System can detect whether the live cam is activated, and whether or not a live individual is present at time of transaction in order to allow user to submit request--during processing of request, system captures image (picture) of user requesting to cash check and/of money order and verifies validity of the picture (i.e. That is was a moving image, before capture of image, and that image is shape and color texture/cells, and skin scales that comprise human flesh) before request can be complete [hence, action performed on the claim settlement materials is moving the check and detecting the presence of human hand or other human body parts when user is requesting to cash check or money order, and images are captured of that action with the hand or human body parts in the shot]”).
“detecting, by the server, whether uploading the images of claim settlement materials is performed by uploading a photograph of the claim settlement materials taken in real time from the user terminal based on the uploaded images of the claim settlement materials and the captured images of the [action performed on] the claim settlement materials”. See, e.g., Singfield, para. [0028] (“Users must be registered for WEDS (in order to send and deliver image to main access point and WEDS computer network) through online OMS (for actual processing of request to cash and/or deposit money order or check), and must log onto OMS system network before scanning and/or faxing the paper check/substitute check/money order [captured images] for immediate funds availability cashing, and must be connected to a live webcam, in order for OMS to accept request and begin processing and capture image of user (equivalent to picture taking conducted at a check cashing center). In order for immediate funds to be available for EFT (equivalent to check cashing, because funds will be transferred and made available immediately) user must process the entire transaction in front of the live cam, so the system can recognize and document the user, before request is processed and funds are made available to user.--OMS will have a detector that will verify that user is connected to and using a live webcam, in addition to 24-hour network security monitoring the system.”); claim 5 (“device capability to capture image of check in a smaller view, in order to scan substitute checks that may come in a smaller size”).
“in response to detecting that uploading the images of claim settlement materials is performed by uploading a photograph taken in real time from the user terminal, determining, by the server, whether the claim settlement materials are authentic” and “in response to determining that the claim settlement materials are authentic”. See, e.g., Singfield, paras. [0004] (“The deposit takes process through user logon and verification of check depositor and check owner's banking data and authorization, along with the system authenticity of document and user check.”); [0025] (“The data from the image received and transmitted requires a variety of specified details (user login) to be recognized, confirmed, and verified (through the bank)--to the level where it is difficult to make unauthorized online check deposit checks that do not meet the verification, and have not been authorized by OMS through authentic bank verification test.”); [0029] (“1b) verifying authenticity of money order with place of purchase and/or post office system and/of financial institution…or in the case of money order verifying authenticity and validity of money order in government money order documentation system during processing in order to make funds available to user”); claim 4 (“where signature authenticity is obtained for verification--where the prospective user must sign "signature cards"--to confirm their the authenticity of the user signature before the account is set up, allowing the bank to verify and compare signatures of the one given at the branch, versus the endorsed checks being wirelessly submitted for online check deposit”).
…determining, by the server, a claim settlement amount based on the claim settlement materials “using an artificial intelligence technology, an Optical Character Recognition technology, or a combination thereof.” See, e.g., Singfield, paras. [0021] (“During this process of image recognition and wireless endorsed check data transmission”); [0054] (“According to the invention, the scanner has an pre-installed security feature, where upon successful image conversion and recognition”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Imrey’s and Singfield’s above disclosures to teach, suggest and disclose most of the limitations recited by claim 1. The motivation to combine Imrey with Singfield would also support a conclusion of obviousness because it would be obvious to apply some teaching, suggestion or motivation (e.g., performing an action such as movement of documents/hands in front of a live webcam, detecting whether or not a photograph has been uploaded in real time, and determining if the uploaded materials are authentic, the uploaded materials including checks, money orders, etc., in addition to claim settlement materials as they are all just documents) to yield predictable results or a reasonable expectation of success. See MPEP 2143. Examiner further submits that the combination of Imrey with Singfield would be particularly advantageous in integrating a “system and method for the online settling of a [credit-based] transaction” (Imrey, Abstract) with methods and systems for verifying the authenticity of “check/money order[s]” by verifying “that [the] user is connected to and using a live webcam” (Singfield, para. [0028]) to ultimately teach, suggest and disclose most of the limitations of claim 1.
Nonetheless, Imrey in view of Singfield still does not specifically or expressly disclose instructing the user to perform an action on the claim settlement materials “including shaking the claim settlement materials”, “capturing images of the user shaking the claim settlement materials by the user terminal”, detecting, by the server, whether uploading the images of claim settlement materials is performed by uploading a photograph of the claim settlement materials taken in real user shaking the claim settlement materials”, and in response to determining that the claim settlement materials are authentic, determining, by the server, a claim settlement amount based on the claim settlement materials “using an artificial intelligence technology, an Optical Character Recognition technology, or a combination thereof”.
Seeger cures this deficiency. Specifically:
For all limitations involving “user shaking the claim settlement materials”: see, e.g., Seeger, para. [0033] (“Therefore, in use, when an operator moves a new document into the field of view of the camera, the scanner system detects motion in the image and switches to the live mode 54 (states 0), enabling the operator to view a live image to ensure that the document is correctly positioned in the field of view of the camera. As soon as the document image is stationary, the system switches automatically to the frozen mode 56 (states 1 and 2), whereupon processing of the image is commenced.”) (thus, user shaking or moving of the claim settlement materials can be detected in real-time, and images/video of this shaking can be captured because the camera moves into a live mode that enables the operator to view (and record, snapshot, etc.) the live image where the user shakes/moves the document).
For “Optical Character Recognition technology”: see, e.g., Seeger, Abstract, paras. [0003], [0007], [0011], [0027], [0029], [0031], claim 17 (disclosing “OCR”); e.g., [0003] (“In the frozen mode 22, the image can be processed, for example, to determine the boundaries of text and image areas, and to perform Optical Character Recognition (OCR) on text areas.”); see also claims 6-7 & 19 (reciting “optical character recognition
Therefore, it would have been obvious to one of ordinary skill in the art to combine Imrey’s, Singfield’s and Seeger’s above disclosures to teach, suggest and disclose all of the limitations recited by claim 1. The motivation to combine Imrey and Singfield with Seeger would also support a conclusion of obviousness because it would be obvious to apply some teaching, suggestion or motivation (e.g., capturing user shaking of claim settlement materials and also utilizing OCR technology) to yield predictable results or a reasonable expectation of success. See MPEP 2143. Examiner further submits that the combination of Imrey and Singfield with Seeger would be particularly advantageous in integrating the above-disclosed methods and systems with a “document image capture (scanning) system and control method…for scanning and processing document images received live from a camera” (Seeger, Abstract) to ultimately teach, suggest and disclose all of the limitations of claim 1.
As to claim 8, Imrey in view of Singfield and further in view of Seeger (“the Imrey-to-Seeger combination”) also teaches, suggests and discloses all the limitations recited by claim 8 of a “non-transitory computer-readable storage medium, comprising at least a computer instruction stored in a memory and executed by at least one processor, to cause the at least one processor to perform operations comprising: receiving a claim settlement request from a user terminal of a user; in response to receiving the claim settlement request, determining credit information of the user; when the credit information of the user satisfies a credit constraint condition, prompting the user to upload images of claim settlement materials from the user terminal, instructing the user to perform an action on the claim settlement materials including shaking the claim settlement materials, capturing images of the user shaking the claim settlement materials by the user terminal, and uploading the images of the claim settlement materials; detecting, whether uploading the images of claim settlement materials is performed by uploading See Imrey, Singfield and Seeger above for the nearly identical limitations in claim 1. For “non-transitory computer-readable storage medium”: see, e.g., Imrey, para. [0064] (“computer-readable medium”); for “comprising at least a computer instruction stored in a memory and executed by at least one processor, to cause the at least one processor to perform operations comprising”: see, e.g., Imrey, para. [0063] (“The processing described below may be performed by a single platform or by a distributed processing computer platform…[and] can be implemented in the form of special purpose hardware or in the form of software or firmware being run by a general purpose or network processor. Data handled in such processing or created as a result of such processing can be stored in any type of memory as is conventional in the art.”).
As to claim 14, the Imrey-to-Seeger combination additionally teaches, suggests and discloses all the limitations recited by claim 14 of a “credit-based claim settlement implementing device, comprising: at least one processor; and a memory storing machine-executable instructions, wherein the instructions are executable to cause the at least one processor to perform operations including: receiving a claim settlement request from a user terminal of a user; in response to receiving the claim settlement request, determining credit information of the user; See Imrey, Singfield and Seeger above for the nearly identical limitations in claim 1. For “credit-based claim settlement implementing device: see Imrey above for claim 1 (e.g., “system” in Abstract). For “a processor; and a memory storing machine-executable instructions, wherein the instructions are executable to cause the processor to perform operations including:” see Imrey above for the nearly identical limitation in claim 8. 
As to claims 2, 9 & 15, The Imrey-to-Seeger combination teaches, suggests and discloses all the limitations of claims 1, 8 & 14, as shown above, which claims 2, 9 & 15 respectively depend from, and additionally teaches, suggests and discloses the limitations recited by those claims of “The method according to claim 1, wherein the determining, by the server, credit information of the user comprises: authenticating an identity of the user; and in response to the identity of the user being authenticated, determining the credit information of the user” (claim 2), “The non-transitory computer-readable storage medium according to claim 8, wherein the operations further comprise: authenticating an identity of the user; and in response to the identity of the user being authenticated, determining the credit information of the user” (claim 9), and “The device according to claim 14, wherein the operations further comprise: authenticating an identity of the user; and in response to the identity of the user being authenticated, determining the credit information of the user” (claim 15). See, e.g., Imrey, paras. [0092] (“the decision engine 206 has available parsed credit report information, either upon authentication of the user/debtor”); [0102] (“Thus the overall functionality of decision engine is to interact with the debtor via debtor interface 222, and once the debtor is authenticated, obtain the parsed credit information for the user and any information about the debtor from the account/transaction database 118.”); [0126] (“Once a debtor logs onto, for example, a website hosted by server 102 and authenticates himself or herself, the software 112 may request a credit report for the debtor identified using credit bureau module 202 at point 304. As credit reports can typically only be obtained with specific permission from an authorized entity, the credit report request may be deemed by the credit bureau as a request associated with the creditor of the debtor (or with the creditor's collection agency) when requested by the credit bureau module 202 from credit bureau server 116. The credit report may be obtained in this manner, and data from the credit report may be parsed by parser module 204 and used by decision engine 206 as described above at point 305.”); [0173] (“As an example, a user or debtor entity may log into the system as previously described. After identification and/or authentication, the server may provide a set of settlement curves to the user device, requiring input values such as amount owed or currently known credit score…Another scenario may provide the user device with a set of curves, used in conjunction with the amount owed, user credit score, payment history, and/or other relevant information to compute a maximum of three offers according to parameter curves previously batch processed based on creditor requirements.”).
As to claims 4, 11 & 17, The Imrey-to-Seeger combination teaches, suggests and discloses all the limitations of claims 1, 8 & 14, as shown above, which claims 4, 11 & 17 respectively depend from, and additionally teaches, suggests and discloses the limitations recited by those claims of “The method according to claim 1, further comprising: when the claim settlement amount does not exceed a self-service claim settlement limit, initiating, by the server, transfer of funds in the claim settlement amount to the user” (claim 4), “The non-transitory computer-readable storage medium according to claim 8, wherein the operations further comprise: when the claim settlement amount does not exceed a self-service claim settlement limit, initiating transfer of funds in the claim settlement amount to the user” (claim 11), and “The device according to claim 14, wherein the operations further comprise: when the claim settlement amount does not exceed a self-service claim settlement limit, initiating transfer of funds in the claim settlement amount to the user” (claim 17). See, e.g., Imrey, paras. [0184] (“FIG. 23A shows an implementation where the user can vary the term of repayment and realize or select a repayment amount. The sliding bar 2353 is known to those skilled in the HTML programming art and can be readily implemented. The upper and lower limits offered for sliding bar 2353 can be set by the creditor rules, such as varying the term from 6 months to 24 months. Between these values, certain settable integer number-of-months-of-repayment values may be presented [also amount values are possible]. Depending on the desires of the creditor, different break points may be encountered; for example, a user willing to pay her debt off in 6 monthly result is a payment term that suits the borrower and is within the allowable parameters specified by the creditor, again possibly based on various factors, including but not limited to user credit history, amount borrowed, various external factors such as creditor considerations, and so forth. As may be appreciated, the user may alternately be presented with a sliding bar that enables the user to vary the amount paid on a monthly basis and offers the number of monthly payments to be required to satisfy the debt to the satisfaction of the creditor rules.”); [0099] (“The entity maintaining server 102 can take this information and create rules and schemas implementing the desires of the creditor [including a self-service claim settlement limit] and can implement a rate scheme based on debtor/user credit score, with specific restrictions for jurisdictions having maximum interest rate requirements.”); [0172] (“Batch processing may be employed to compute acceptable curves used to present the set of options to the user, processing acceptable conditions for settlement, maximum and minimum ranges for acceptable immediate payments, financing terms, and financing rates, and other processes useful in reducing interaction time between the user and the system.”); [0190] (similar disclosure); [0185] (“By fixing the lump sum payment, the user may be presented with a minimum and maximum number of payments that may be selected, and the resultant monthly payment can be provided to the user. Again, break points may be offered by the creditor for benefits for earlier repayment, for example. Alternately, the sliding bar or slider 2354 may enable the user, in conjunction with the user fixing sliding bar 2353, to vary amounts of monthly payments and receive a selected number of months over which the remainder is to be repaid.”).
As to claims 5, 12 & 18, The Imrey-to-Seeger combination teaches, suggests and discloses all the limitations of claims 1, 8 & 14, as shown above, which claims 5, 12 & 18 negatively updating, by the server, the credit information of the user if the claim settlement materials are determined unauthentic” (claim 5), “The non-transitory computer-readable storage medium according to claim 8, wherein the operations further comprise: negatively updating the credit information of the user if the claim settlement materials are determined unauthentic” (claim 12), and “The device according to claim 14, wherein the operations further comprise: negatively updating the credit information of the user if the claim settlement materials are determined unauthentic” (claim 18). See, e.g., Imrey, para. [0021] (“Rules of thumb are used for settlement amounts based on general past experience, but typically require some amount of investigation to, for example, establish whether reporting delinquent status to a credit bureau [negatively updating the credit information of the user] will have a measurable effect on a debtor and/or the ability for the debtor to pay a particular amount over time.”); see Wolff above for disclosure on determining/verifying that the settlement materials are unauthentic in claim 1.
As to claims 6, 13 & 19, The Imrey-to-Seeger combination teaches, suggests and discloses all the limitations of claims 1, 8 & 14, as shown above, which claims 6, 13 & 19 respectively depend from, and additionally teaches, suggests and discloses the limitations recited by those claims of “The method according to claim 1, wherein the prompting, by the server, the user to upload images of claim settlement materials from the user terminal comprises: sending the user a message for uploading the images of claim settlement materials; receiving a confirmation of the message from the user; and acquiring the images of claim settlement materials obtained with a camera of the user terminal” (claim 6), “The non-transitory computer-readable storage medium according to claim 8, wherein the operations further comprise: sending the user a message for uploading the images of claim settlement materials; receiving a confirmation of the message from the user; and acquiring the images of claim settlement materials obtained with a camera of the user terminal” (claim 13), and “The device according to claim 14, wherein the operations further comprise: sending the user a message for uploading the images of claim settlement materials; receiving a confirmation of the message from the user; and acquiring the images of claim settlement materials obtained with a camera of the user terminal” (claim 19). See, e.g., Singfield, paras. [0029] (“All parties are given the option to be notified of transactions, in addition to attempted transaction notification via email or through messages delivered to their desktop, laptop computer, mobile phone, and/or any device with Internet capabilities.”); claim 10 (“virtual teller (which is OMS, and includes live help in Instant message format during business hours on the OMS website, available to registered users who may wish to ask questions from a live teller regarding their OMS online account)”); claim 11 (“In addition to sending out notifications to all parties of final outcome of the attempt (via email, text message, postal service correspondence mailing”); [0004], [0009], [0029], [0052] (discussing “web cam”); claim 1 (“web cam (web camera)”); claims 13-14 (“web cam” disclosures).
As to claims 7 & 20, The Imrey-to-Seeger combination teaches, suggests and discloses all the limitations of claims 1 & 14, as shown above, which claims 7 & 20 respectively depend from, and additionally teaches, suggests and discloses the limitations recited by those claims of “The method according to claim 1, wherein the determining, by the server, credit information of the user comprises: determining the credit information of the user according to at least asset information, claim settlement frequencies, or a credit history of the user” (claim 7), and “The device according to claim 14, wherein the operations further comprise: determining the credit information of the user according to at least asset information, claim settlement frequencies, or a credit history of the user” (claim 20). See, e.g., Imrey, para. [0088] (“Decision engine 206 may compute, calculate and generate multiple settlement offers for the debtor based on information received from the individual's credit report, including, for example, the debtor's ability to pay and the debtor's bank and credit card account history. This history may be determined, for example, by accessing account/transaction database 118 using decision engine 206. Account/transaction database 118 may contain information about particular debtors either acquired by means independent of those modules shown in FIG. 1, or from the modules provided such as credit bureau server 116, payment partner server 114, or from the debtor via debtor device 106. Information may include, but is not necessarily limited to, previous information obtained about a particular debtor either from a credit bureau or otherwise, such as payment history, credit score, bankruptcies, delinquent payments, and so forth, as well as identifying information…Debtor interface 222 may also assist in providing this history data to decision engine 206 by accessing account/transaction database 118.”); [0172] (“For example, the amount of debt, user credit history or credit rating, known assets, and other pertinent variables may be employed in batch processing”).
Claims 3, 10 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Imrey et al., U.S. Pat. Pub/ 2011/0178902 A1 (“Imrey”) in view of Singfield, U.S. Pat. Pub. 2005/0097046 A1 (“Singfield”) further in view of Seeger et al., U.S. Pat. Pub. 2003/0165276 (“Seeger”) and even further in view of Nelson et al., U.S. Pat. Pub. 2017/0221152 A1 (“Nelson”).
The Imrey-to-Seeger combination teaches, suggests and discloses all the limitations of claims 1, 9 & 15, as shown above, which claims 3, 10 & 16 respectively depend from. However, the Imrey-to-Seeger combination does not specifically or expressly disclose the limitations wherein when the claim settlement materials include a payment invoice, the determining, by the server, whether the claim settlement materials are authentic comprises: identifying invoice information of the payment invoice using the artificial intelligence technology; and determining whether the payment invoice is authentic according to the invoice information” (claim 3), “The non-transitory computer-readable storage medium according to claim 9, wherein the operations further comprise: when the claim settlement materials comprise a payment invoice, identifying invoice information of the payment invoice using the artificial intelligence technology; and determining whether the payment invoice is authentic according to the invoice information” (claim 10), and “The device according to claim 15, wherein the operations further comprise: when the claim settlement materials comprise a payment invoice, identifying invoice information of the payment invoice using the artificial intelligence technology; and determining whether the payment invoice is authentic according to the invoice information” (claim 16). 
However, Nelson cures this deficiency because Nelson teaches, suggests and discloses all the limitations of claims 3, 10 & 16 recited above. See, e.g., Nelson, paras. [0005]-[0006], [0019], [0068] (describing payment invoices); [0055] (“The machine learning engine 38 may employ, for example, neural network, deep learning, convolutional neural network, and Bayesian program learning techniques to update, adjust or refine the algorithms and/or rules utilized by the water damage mitigation estimation application 34. Further, the machine learning engine 38 may employ any one or combination of the following computational techniques: constraint program, fuzzy logic, classification, conventional artificial intelligence, symbolic manipulation, fuzzy set theory, evolutionary computation, cybernetics, data mining, approximate reasoning, derivative-free optimization, decision trees, and/or soft computing [artificial intelligence technology]”); the machine learning engine 38 automatically searches previous water damage mitigation estimates (e.g., as stored in the water damage mitigation estimate database 36) and post-event actual data (e.g., an actual invoiced amount for the water damage mitigation services performed, a settlement amount, the equipment and time such equipment was actually used to mitigate the water damage, and the like) [when the claim settlement materials comprise a payment invoice, identifying invoice information of the payment invoice using an artificial intelligence technology]”); [0076] (“The Claim Info page 150 further includes a contractor invoice 107 field and a settlement amount 109 field. These fields are optional and are only applicable, for example, where the water mitigator (e.g., a contractor) has already completed an invoice…The contractor invoice 107 and settlement amount 109 may be provided to the machine learning engine 38 for tracking and for refinement of the estimation algorithms utilized by the system 10. For example, if the amount of the contractor invoice 107 and/or the settlement amount 109 end up being significantly different from the estimate produced by the system 10, the actual contractor invoice 107 amount and/or settlement amount 109 may be provided as training data to the machine learning engine 38 in order to further train the machine learning engine 38 and to refine the algorithms and rules utilized by the water mitigation estimation application 34 to generate estimates [, identifying invoice information of the payment invoice using an artificial intelligence technology; and determining whether the payment invoice is authentic according to the invoice information].”); claims 6, 16 & 21 (same disclosure); see also Wolff about for determining whether the payment invoice is authentic according to the invoice information.
Therefore, it would have been obvious to one of ordinary skill in the art to combine Imrey’s, Singfield’s, Seeger’s and Nelson’s above disclosures to teach, suggest and disclose all See MPEP 2143. Examiner further submits that the combination of Imrey, Singfield and Seeger with Nelson would be particularly advantageous in integrating the above-disclosed methods and systems with methods and systems for “a machine learning engine…for tracking and for refinement of…estimation algorithms involving…contractor invoice[s]…provided as training data” (Nelson, para. [0076]) to ultimately teach, suggest and disclose all of the limitations of claims 3, 10 & 16.
Response to Arguments
As to the 35 U.S.C. 101 Rejection, and in response to Applicants’ general assertion on pages 11-16 of the Amendment, under the heading of “II. The Rejection of Claims 1-20 under 35 U.S.C. § 101”, that the 35 U.S.C. 101 rejection should be withdrawn when considered under the 2019 Patent Eligibility Guidance (“2019 PEG”), the Examiner respectfully disagrees.
The fact that the claims are patent-ineligible when considered under the 2019 PEG has already been addressed in the rejection made in this present Office Action and hence not all the details of the rejection are repeated here.
For example, claim 1 as the claim that represented the claimed invention for analysis, and is similar to independent claims 8 & 14. The claims thus recite a method for implementing a credit-based claim settlement, which is considered a judicial exception because it falls under the certain methods of organizing human activity, such as: “receiving…a claim settlement request from a user…; in response to receiving the claim settlement request, determining…credit information of the user; when the credit information of the user satisfies a credit constraint condition, prompting…the user to upload images of claim settlement materials from the user…instructing the user to perform an action on the claim settlement materials including shaking the claim settlement materials, capturing images of the user shaking the claim settlement materials by the user…and uploading the images of the claim settlement materials; detecting…whether uploading the images of claim settlement materials is performed by uploading a photograph of the claim settlement materials taken in real time from the user…based on the uploaded images of the claim settlement materials and the captured images of the user shaking the claim settlement materials; in response to detecting that uploading the images of claim settlement materials is performed by uploading a photograph taken in real time…, determining…whether the claim settlement materials are authentic; and in response to determining that the claim settlement materials are authentic, determining…a claim settlement amount based on the claim settlement materials using an artificial intelligence technology, an Optical Character Recognition technology, or a combination thereof”, which are also commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). As a result, the claims are directed to the abstract idea of a human being settling a credit-based claim by examining whether claim settlement materials provided by a user are authentic and determining a claim settlement amount based on the examined claim settlement materials. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the 
Therefore, independent claim 1 recites an abstract idea, as do independent claims 8 & 14 and dependent claims 2-7, 9-13 & 15-20 based on similar reasoning and rationale, contrary to Applicants’ arguments on pages 11-12 of the Amendment that the present claims are not directed to the judicial exception of methods of organizing human activity, because they are.
The Examiner also respectfully disagrees with Applicants’ arguments on pages 12-16 of the Amendment that even assuming arguendo that the present claims are directed to a judicial exception or abstract idea of methods of organizing human activity, the claim amendments somehow integrate that abstract idea into “a practical application”. As can be seen by the 35 U.S.C. 101 rejection above, the “additional elements” in the claims of the server (claim 1), the user terminal (claims 1, 8 & 14), the living body detection technology (claims 1, 8 & 14), the artificial intelligence technology (claims 1, 8 & 14), the Optical Character Recognition technology (claims 1, 8 & 14), the non-transitory computer-readable storage medium (claim 8), the memory (claims 8 & 14), the at least one processor (claims 8 & 14), and the credit-based claim settlement implementing device (claim 14) (as well as the “artificial intelligence technology” in claims 3, 10 & 16), are all clearly and undeniably generic computing components. Hence, once all these generic computing components listed above are stripped away, the only limitations that remain are merely person-operable steps that can be executed by one or more human beings. In other words, the recited steps in the claims can undoubtedly be performed by a human being (or human beings) with pen and paper or in their minds, or by interacting with each other, especially when one or more human being(s) (in claim 1) perform the steps of: receiving a claim settlement request from a user (e.g., a human being receiving a See, e.g., Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (“[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.”); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (“Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind.”); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 1372 (Fed. Cir. 2011) (holding that the incidental use of “computer” or “computer readable medium” does not make a claim otherwise directed to process that “can be performed in the human mind, or by a human using a pen and paper” patent eligible). Thus, contrary to Applicants’ arguments, the claims of the present application merely perform operations that can be executed by a human being, or human beings, with pen and paper, interacting with one another, or in their mind(s) and further with the aid of generic computing components (such as a processor or server). Consequently, the present claims clearly and undeniably fall under the judicial exception of certain “methods of organizing human activity”, as further discussed above.
Moreover, contrary to Applicants’ arguments on pages 13-16 of the Amendment that the claims recite a specific improvement to any technology, the Examiner respectfully disagrees because as demonstrated and discussed immediately above, the additional elements (e.g., generic computing components such as servers, sensors, webcams, AI/OCR technology) or combination of the additional elements amount to nothing more than well-understood, routine and  claims 1-20 under 35 U.S.C. 101 is maintained by the Examiner.
As to the 35 U.S.C. 103 Rejections, and in response to Applicants’ arguments on pages 16-19 of the Amendment, under the header of “III. The Rejection of Claims under 35 U.S.C. § 103”, Examiner acknowledges that the arguments and claim amendments (that necessitated further search and analysis) have been considered, but are not persuasive and have been rendered moot in light of the citation of new references, specifically, Seeger et al., U.S. Pat. Pub. 2003/0165276 (“Seeger”), which, when combined with the rest of the above-cited prior art references, undoubtedly teaches, suggests and discloses all the limitations of all the pending claims 1-20 stand rejected under the new 35 U.S.C. 103 rejections, as detailed and discussed above.
Prior Art Made of Record
The following prior art made of record and not relied upon is considered pertinent.
Bud et al., U.S. Pat. Pub. 2020/0316979 A1 – although not before the effective filing date of the present application, this reference discloses how a “user is guided to move a device equipped with an illuminator and a camera with respect to a document whose genuineness is to be assessed. The motion includes changing the distance between the device and the document by moving the device or moving the document. Imagery of the document is captured during the movement and analyzed to determine a likelihood that the document includes features indicative of genuineness, such as a hologram, an original photograph, and other regions matching those of a genuine document.” (Abstract).
                                                           Conclusion
Applicants’ claim amendments necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this Final Office Action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this Final Office Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the Advisory Action. In 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY T HSIEH whose telephone number is 571-270-3381.  The examiner can normally be reached on M-F 8am-6pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, RYAN DONLON can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 



/T.T.H./Examiner, Art Unit 3695
January 15, 2022

/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        1/18/2022